EXHIBIT 99.2 FORWARD-LOOKING STATEMENTS Notice Regarding Forward Looking Statements This presentation contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. All statements regarding AngioDynamics’ expected future financial position, results of operations, cash flows, business strategy, budgets, projected costs, capital expenditures, products, competitive positions, growth opportunities, plans and objectives of management for future operations, as well as statements that include the words such as “expects,” “reaffirms” “intends,” “anticipates,” “plans,” “believes,” “seeks,” “estimates,” “optimistic,” or variations of such words and similar expressions, are forward-looking statements. These forward looking statements are not guarantees of future performance and are subject to risks and uncertainties. Investors are cautioned that actual events or results may differ from AngioDynamics’ expectations. Factors that may affect the actual results achieved by AngioDynamics include, without limitation, the ability of AngioDynamics to develop its existing and new products, technological advances and patents attained by competitors, future actions by the FDA or other regulatory agencies, domestic and foreign health care reforms and government regulations, results of pending or future clinical trials, overall economic conditions, the results of on-going litigation, the effects of economic, credit and capital market conditions, general market conditions, market acceptance, foreign currency exchange rate fluctuations, the effects on pricing from group purchasing organizations and competition, the ability of AngioDynamics to integrate purchased businesses, as well as the risk factors listed from time to time in AngioDynamics’ SEC filings, including but not limited to its Annual Report on Form 10-K for the year ended May 31, 2011 and its Quarterly Report on Form 10-Q for the fiscal quarters ended November 30, 2011 and February 29, 2012. AngioDynamics does not assume any obligation to publicly update or revise any forward-looking statements for any reason. In the United States, NanoKnife has been cleared by the FDA for use in the surgical ablation of soft tissue. NanoKnife has not been cleared for the treatment or therapy of a specific disease or condition. This document may discuss the use of NanoKnife for specific clinical indications for which it is not cleared in the United States at this time. Notice Regarding Non-GAAP Financial Measures Q4 and FY 2012 Investor Call July 12, 2012 Q4 and FY 2012 Investor Call July 12, 2012 AngioDynamics, the AngioDynamics logo and other trademarks displayed in this presentation are trademarks owned and used by AngioDynamics, Inc. © Copyright 2012 AngioDynamics, Inc. All rights reserved. 4 AGENDA Integration Update Quality Call to Action Update Outlook for FY 2013 and Beyond Q4 Accomplishments Q4 and FY 2012 Review 5 Q4 ACCOMPLISHMENTS •Closed acquisition of Navilyst; Integration on schedule •Grew VenaCure EVLT™ 17% •Grew NanoKnife® 54% •Grew International business 22%(1) •Published two new NanoKnife® studies •Commenced Microsulis international distribution agreement •Launched Embarc™ microcatheter and Charter guidewire •Signed 3 yr contract with HealthPRO, Canada’s largest GPO, due to BioFlo™ •Hired new CTO (1) Constant currency and excluding Navilyst. 6 •Significant pre-closing planning effort paying off •$5-7 million in FY13 cost savings accomplished •Most organizational changes completed •Management team now in place - best talent from both organizations oNew CTO oNew Head of Quality •Creation of three global businesses to achieve greater focus on customers and markets INTEGRATION UPDATE oNew Head of Regulatory oNew Head of US Sales Announcement Jan 31, 2012 Remainder of FY13 üIntegration Leadership Office created üExternal consultant retained üSignificant joint planning conducted ü$5-7M FY13 synergies validated üPrelim org realignment developed ü100 day post-closing plan created qERP Implementation qConsolidated global QMS qFunctional shared service consolidation qAccelerated ops excellence activities qOngoing synergy capture qRollout of brand refresh ~Day 50 TODAY Closing May 22 üFlawless Day 1 transition üS&M org changes implemented üG&A org changes implemented üCTO hired üU.S. & Int’l sales meetings conducted üCreation of 3 global businesses oNew Head of Queensbury Manufacturing oNew Medical Director 7 •Up to date on all QCTA objectives and commitments to the FDA •Significantly improved quality capabilities through acquisition of Navilyst QUALITY CALL TO ACTION UPDATE COST AND GROSS MARGIN IMPACT OF QCTA & PRODUCT RECALLS ¯ 2.6% Impact on GM% ¯ 2.5% ¯ 4.3% Impact on GM% Impact on GM% ¯ 1.4% ¯ 0.6% Impact on GM% Impact on GM% 8 Q4 REVIEW 9 FY 2012 REVIEW 10 FY 2 Pro Forma Operating Results: •Include Navilyst as if combined for all of FY •Exclude LC Beads and related S&M costs •Exclude acquisition, restructuring, financing, QCTA and product recall costs 11 The angiodynamics Mission A NEW DAY FOR ANGIODYNAMICS… Vascular Access VA Peripheral Vascular PV Oncology/ Surgery O/S •BioFlo™ as a platform technology •Advanced techniques and procedures •New technologies •Automated Fluid Management •Comprehensive venous strategy •Thrombolysis/Thrombectomy/PE •Next generation venous ablation •NanoKnife® Standard-of-Care •Microwave •Interventional Oncology Three Global Businesses Focused on Innovation •Develop innovative, differentiated and high quality products for clinicians and patients •Focus our investments in product categories and geographic markets that offer sustainable, profitable growth •Enhance our profitability by driving operation excellence across the entire organization Grow revenues 8-10% Grow earnings at a mid teens rate Long-term Financial Objectives 12 FY13 OUTLOOK FOR OUR GLOBAL BUSINESSES 13 PERIPHERAL VASCULAR BUSINESS Reinvigorate NAMIC Expand Ablation Grow Core PV •Channel Synergy -Fluid Mgmt in IR/Vascular -Venous Ablation in Cardiology -Core Products in Cardiology •NeverTouch Direct™ Launch + FY 2013 Strategic Objectives Key Growth Drivers Financial Expectations (1) Pro Forma sales exclude LC Beads and include Navilyst as if combined for all of FY12. 14 VASCULAR ACCESS BUSINESS Penetrate & Convert BIOFLO BIOFLO BIOFLO VA •BioFlo™ PICCs (pending 510(k) clearance) •BioFlo™ Ports (pending 510(k) clearance) •BioFlo™ Dialysis (pending 510(k) clearance) •Strategic Acquisitions + FY 2013 Strategic Objectives Key Growth Drivers Financial Expectations (1) Pro Forma sales exclude LC Beads and include Navilyst as if combined for all of FY12. 15 BIOFLO™ TECHNOLOGY Coatings Impregnated (in the pores) Current Next Generation PICC Technologies NO HEPARIN NO ANTIBIOTICS NOT A COATING NOT ELUTING Minimizes complications associated w/ heparin Reduces risks associated w/ bacterial resistance Present throughout entire catheter Present for life of device Unlike other technologies that are superficial and/or transient, BioFlo is designed to be both integral to the catheter and permanent The BioFlo™ Advantage… VA NOTE: BioFlo is pending 510(k) clearance in the U.S.Approved in Canada and CE Marked. 16 BIOFLO™ TECHNOLOGY (cont’d) Head-to-Head BARD PowerPICC Solo2® vs. BioFlo™ with PASV® PICC Metric PowerPICC Solo 2 BioFlo w/ PASV PICCs Placed 60 Occlusion Rate 9.63/1,000 catheter days 4.96/1,000 catheter days T-PA Usage Rate 12.84 doses/1,000 catheter days 7.93 doses/1,000 catheter days DVT Rate 0.80/1,000 catheter days 0.50/1,000 catheter days BioFlo™ Demonstrated: VA •48% reduction in occlusions •38% reduction in t-PA use •37% reduction in DVT NOTE: Preliminary retrospective data analysis conducted outside the U.S. by independent investigator. BioFlo is pending 510(k) clearance in the U.S.
